Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the phrase “BM stream” in paragraph 0687 is not understood by Examiner.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 10-15 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Würmlin et al. (US 9,406,131 B2).
Regarding claim 1, Würmlin et al. discloses an image processing apparatus comprising:
	a file acquirer (image synthesis module 108, col. 12, lines 21-22, figure 1 acquiring data from a computer’s internal memory, col. 12, lines 48-50) that acquires a file having a management region (e.g., “real image data” related to a surface location or surface patch in the 3D  scene typically is image information from one or more video streams that comes from observing this patch at the instant of time that is represented. In contrast, “synthetic image data” is image information generated by e.g.: inpainting by 2D techniques, such as filling a hole, starting at the boundary, with colours or patterns found at the boundary; using image data  coming from the same surface patch but obtained from a video stream at another instant of time; using image data coming from the same surface patch but obtained from another video stream (at the same or at another instant of time, col. 7, lines 48-61) where information for management of a 3D object content generated by volumetric capturing is stored and a data region where a track in which a plurality of streams (e.g., two or more video streams 120, col. 12, lines 41-42 into internal memory, col. 12, lines 50-51) included in the 3D object content are stored is stored, group information for selection (after having selected (by clicking, pressing a key, etc.) the feature 203a-d in the video image 201, the user selects the corresponding feature 204a-d in the schematic view 202. After having selected some features 203a-d and their corresponding schematic representation 204a-d, col. 13, lines 7-15), from the plurality of the streams included in the 3D object content, of the stream appropriate for reproduction of the 3D object content being stored in the management region; and
	a file processor (consumer module interface 109, col. 12, lines1-7, figure 1) that selects the plurality of the streams to be used for reproduction of the 3D object content on a basis of the group information.
	Regarding claim 2, Würmlin et al. discloses the image processing apparatus according to claim 1,
	wherein the management region includes information indicating a type of the stream, and the type of the stream is a texture, a mesh, a depth, a depth including a silhouette, or a silhouette (image synthesis method comprises the following steps: 1. Rendering the objects from a virtual view using a particular 3D representation of the scene and using the object textures 126 and either fixed alpha values (from the cutout step 106) or view-dependent alpha values, taking into account angular, resolution and field-of-view similarity. Preferably, texture mapping is achieved using projective texturing using the calibration data 122. Angular similarity penalizes views in which optical axis are farther away from the optical axis of the virtual view. Resolution similarity penalizes cameras which, for example, are farther away from the target geometry or have lower resolution in general. Field of view similarity penalizes data from camera views which do not see the target geometry of the virtual view. 2. Rendering the geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures 125 and taking into account the flagged data samples during blending. Preferably, texture mapping is achieved using projective texturing using the calibration data 122, col. 19, lines 12-18).
	Regarding claim 3 Würmlin et al. discloses the image processing apparatus according to claim 1, wherein one image acquired by locating a plurality of the streams side by side is stored in the track (e.g., two or more video streams 120, col. 12, lines 41-42 into internal memory, col. 12, lines 50-51).
	Regarding claim 4, Würmlin et al. discloses the image processing apparatus according to claim 3, wherein information for specifying a region of the stream on the image is stored in the management region (for each category of objects, the reference mark labels points or picture elements (pixels) as belonging to the background or the foreground. The user marks background preferably for pixels outside the bounding box 501 and inside the bounding box 501 but in regions in which the background is actually visible. The user marks foreground for parts inside the bounding box in regions which belong to the foreground. Preferably, the model is generated using one or multiple input images 102, col. 16, lines 57-65).
Regarding claim 5, Würmlin et al. discloses the image processing apparatus according to claim 3, wherein the management region includes information indicating a type of the stream (The different types of data flowing through the interfaces between the modules are listed in the list of designations, col. 12, lines 24-26).
Regarding claim 10, Würmlin et al. discloses the image processing apparatus according to claim 1, wherein the management region includes quality information indicating a relative quality of the stream among a plurality of the streams for reproduction of the same 3D object content (values in the alpha channels of the object billboards are either directly used or further weighted based on angle similarity, resolution or field-of-view between the optical characteristics of the real cameras and virtual camera, col. 10, lines 48-51).
Regarding claim 11, Würmlin et al. discloses a file generation apparatus comprising:
a file generator (system 100) that generates a file having a management region (e.g., “real image data” related to a surface location or surface patch in the 3D  scene typically is image information from one or more video streams that comes from observing this patch at the instant of time that is represented. In contrast, “synthetic image data” is image information generated by e.g.: inpainting by 2D techniques, such as filling a hole, starting at the boundary, with colours or patterns found at the boundary; using image data  coming from the same surface patch but obtained from a video stream at another instant of time; using image data coming from the same surface patch but obtained from another video stream (at the same or at another instant of time, col. 7, lines 48-61) where information for management of a 3D object content generated by volumetric capturing is stored and a data region where a track in which a plurality of streams (e.g., two or more video streams 120, col. 12, lines 41-42 into internal memory, col. 12, lines 50-51) included in the 3D object content are stored is stored, group information for selection (after having selected (by clicking, pressing a key, etc.) the feature 203a-d in the video image 201, the user selects the corresponding feature 204a-d in the schematic view 202. After having selected some features 203a-d and their corresponding schematic representation 204a-d, col. 13, lines 7-15), from the plurality of the streams included in the 3D object content, of one or a plurality of tracks for reproduction of the 3D object content is stored in the management region.
Regarding claim 12, Würmlin et al. discloses the file generation apparatus according to claim 11, wherein the management region includes information indicating a type of the stream, and the type of the stream is a texture, a mesh, a depth, a depth including a silhouette, or a silhouette (image synthesis method comprises the following steps: 1. Rendering the objects from a virtual view using a particular 3D representation of the scene and using the object textures 126 and either fixed alpha values (from the cutout step 106) or view-dependent alpha values, taking into account angular, resolution and field-of-view similarity. Preferably, texture mapping is achieved using projective texturing using the calibration data 122. Angular similarity penalizes views in which optical axis are farther away from the optical axis of the virtual view. Resolution similarity penalizes cameras which, for example, are farther away from the target geometry or have lower resolution in general. Field of view similarity penalizes data from camera views which do not see the target geometry of the virtual view. 2. Rendering the geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures 125 and taking into account the flagged data samples during blending. Preferably, texture mapping is achieved using projective texturing using the calibration data 122, col. 19, lines 12-18).
Regarding claim 13, Würmlin et al. discloses the file generation apparatus according to claim 11, wherein one acquired by locating a plurality of the streams side by side is stored in the track (e.g., two or more video streams 120, col. 12, lines 41-42 into internal memory, col. 12, lines 50-51).
Regarding claim 14, Würmlin et al. discloses the file generation apparatus according to claim 13, wherein information for specifying a region of the stream on the image is stored in the management region (for each category of objects, the reference mark labels points or picture elements (pixels) as belonging to the background or the foreground. The user marks background preferably for pixels outside the bounding box 501 and inside the bounding box 501 but in regions in which the background is actually visible. The user marks foreground for parts inside the bounding box in regions which belong to the foreground. Preferably, the model is generated using one or multiple input images 102, col. 16, lines 57-65).
Regarding claim 15, Würmlin et al. discloses the file generation apparatus according to claim 13, wherein the management region includes information indicating a type of the stream (The different types of data flowing through the interfaces between the modules are listed in the list of designations, col. 12, lines 24-26).
Regarding claim 20, Würmlin et al. discloses the file generation apparatus according to claim 11, wherein the management region includes quality information indicating a relative quality of the stream among a plurality of the streams for reproduction of the same 3D object content (values in the alpha channels of the object billboards are either directly used or further weighted based on angle similarity, resolution or field-of-view between the optical characteristics of the real cameras and virtual camera, col. 10, lines 48-51).
Regarding claim 21, Würmlin et al. discloses a method comprising:
acquiring a file having a management region (e.g., “real image data” related to a surface location or surface patch in the 3D scene typically is image information from one or more video streams that comes from observing this patch at the instant of time that is represented. In contrast, “synthetic image data” is image information generated by e.g.: inpainting by 2D techniques, such as filling a hole, starting at the boundary, with colours or patterns found at the boundary; using image data  coming from the same surface patch but obtained from a video stream at another instant of time; using image data coming from the same surface patch but obtained from another video stream (at the same or at another instant of time, col. 7, lines 48-61) where information for management of a 3D object content generated by volumetric capturing is stored and a data region where a track in which a plurality of streams (e.g., two or more video streams 120, col. 12, lines 41-42 into internal memory, col. 12, lines 50-51) included in the 3D object content are stored is stored,
wherein group information for selection, from the plurality of the streams included in the 3D object content, of one or a plurality of tracks for reproduction of the 3D object content is stored in the management region (after having selected (by clicking, pressing a key, etc.) the feature 203a-d in the video image 201, the user selects the corresponding feature 204a-d in the schematic view 202. After having selected some features 203a-d and their corresponding schematic representation 204a-d, col. 13, lines 7-15); and
selecting (using consumer module interface 109, col. 12, lines1-7, figure 1) the plurality of the streams to be used for reproduction of the 3D object content on a basis of the group information.
Regarding claim 22, Würmlin et al. discloses a method comprising:
generating a file having a management region where information for management of a 3D object content generated by volumetric capturing is stored and a data region where a track in which a plurality of streams included in the 3D object content are stored is stored (e.g., “real image data” related to a surface location or surface patch in the 3D  scene typically is image information from one or more video streams that comes from observing this patch at the instant of time that is represented. In contrast, “synthetic image data” is image information generated by e.g.: inpainting by 2D techniques, such as filling a hole, starting at the boundary, with colours or patterns found at the boundary; using image data  coming from the same surface patch but obtained from a video stream at another instant of time; using image data coming from the same surface patch but obtained from another video stream (at the same or at another instant of time, col. 7, lines 48-61),
wherein group information for selection, from the plurality of the streams included in the 3D object content, of one or a plurality of tracks for reproduction of the 3D object content is stored in the management region (after having selected (by clicking, pressing a key, etc.) the feature 203a-d in the video image 201, the user selects the corresponding feature 204a-d in the schematic view 202. After having selected some features 203a-d and their corresponding schematic representation 204a-d, col. 13, lines 7-15).

Allowable Subject Matter
Claims 7=9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J LETT/Primary Examiner, Art Unit 2677